      Case 6:20-cv-00480-ADA Document 58-1 Filed 11/25/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                Case No. 6:20-cv-00480-ADA

           Plaintiff,
                                          JURY TRIAL DEMANDED
     v.

DELL TECHNOLOGIES INC., DELL INC.,
EMC CORPORATION, AND VMWARE,
INC.,

           Defendants.



  SUPPLEMENTAL DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF
       DEFENDANTS’ REPLY IN SUPPORT OF OPPOSED MOTION FOR
                 INTRA-DISTRICT TRANSFER OF VENUE
      TO THE AUSTIN DIVISION OF THE WESTERN DISTRICT OF TEXAS
        Case 6:20-cv-00480-ADA Document 58-1 Filed 11/25/20 Page 2 of 4




I, Brian A. Rosenthal, declare as follows:

       1.        I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc., and EMC Corporation, and VMware, Inc. in the above-captioned action. I have

personal knowledge and/or am directly informed of the matters stated below and, if called, would

testify to them under oath.

       2.        Attached hereto as Exhibit 17 are true and correct copies of the Declarations of

Matt Hogan, filed in the following cases:

             #               Case Number                     Docket Number        Filing Date
             1            6:20-CV-00454-ADA                       32-1            Oct. 16, 2020
             2            6:20-CV-00455-ADA                       28-1            Oct. 16, 2020
             3            6:20-CV-00456-ADA                       29-1            Oct. 16, 2020
             4            6:20-CV-00457-ADA                       28-1            Oct. 16, 2020
             5            6:20-CV-00458-ADA                       30-1            Oct. 16, 2020
             6            6:20-CV-00459-ADA                       28-1            Oct. 16, 2020
             7            6:20-CV-00460-ADA                       30-1            Oct. 16, 2020
             8            6:20-CV-00461-ADA                       30-1            Oct. 16, 2020
             9            6:20-CV-00462-ADA                       30-1            Oct. 16, 2020
            10            6:20-CV-00463-ADA                       28-1            Oct. 16, 2020
            11            6:20-CV-00464-ADA                       30-1            Oct. 16, 2020
            12            6:20-CV-00465-ADA                       30-1            Oct. 16, 2020
            13            6:20-CV-00473-ADA
            14            6:20-CV-00474-ADA
            15            6:20-CV-00475-ADA
            16            6:20-CV-00476-ADA
            17            6:20-CV-00477-ADA                Case No. 20-cv-473,      Nov. 18,
            18            6:20-CV-00478-ADA                     D.I. 51-5 1          2020
            19            6:20-CV-00479-ADA
            20            6:20-CV-00480-ADA
            21            6:20-CV-00481-ADA
            22            6:20-CV-00482-ADA


1
  While WSOU refers to the declaration of Matt Hogan in each of these cases, WSOU filed “its
exhibits only in Case 6:20-CV-00473-ADA.” See Case No. 20-cv-473, D.I. 51 at n.1.

                                                 1
        Case 6:20-cv-00480-ADA Document 58-1 Filed 11/25/20 Page 3 of 4




            23             6:20-CV-00485-ADA
            24             6:20-CV-00486-ADA
            25             6:20-CV-00487-ADA                         36-2            Nov. 6, 2020
            26             6:20-CV-00488-ADA                         34-2            Nov. 6, 2020
            27             6:20-CV-00489-ADA                         35-2            Nov. 6, 2020
            28             6:20-CV-00490-ADA                         32-2            Nov. 6, 2020
            29             6:20-CV-00491-ADA                         34-2            Nov. 6, 2020
            30             6:20-CV-00492-ADA                         34-2            Nov. 6, 2020
            31             6:20-CV-00493-ADA                         33-2            Nov. 6, 2020
            32             6:20-CV-00494-ADA                         34-2            Nov. 6, 2020
            33             6:20-CV-00495-ADA                         34-2            Nov. 6, 2020
            34             6:20-CV-00496-ADA                         34-2            Nov. 6, 2020
            35             6:20-CV-00497-ADA                         34-2            Nov. 6, 2020

       3.        Attached hereto as Exhibit 18 is a true and correct copy of an article titled “Large

Portfolio of Former Nokia Patents Put on Market,” dated February 9, 2018 and obtained from

https://news.bloomberglaw.com/ip-law/large-portfolio-of-former-nokia-patents-put-on-market

(last retrieved November 23, 2020), and an article titled “Huawei Remains In The WSOU

Crosshairs, With Nine New Cases Filed,” dated March 28, 2020 and obtained from

https://www.mondaq.com/unitedstates/patent/909324/huawei-remains-in-the-wsou-crosshairs-

with-nine-new-cases-filed (last retrieved November 23, 2020).

       4.        Attached hereto as Exhibit 19 is a true and correct copy of Federal District Court

Cases for Judges Albright, Pitman, Yeakel, Nowlin, and Sparks, obtained from Lex Machina,

https://lexmachina.com, on November 22, 2020.

       5.        Attached hereto as Exhibit 20 is a true and correct copy of a document titled

“United States District Court Western District of Texas Fiscal Year Statistics 2019,” obtained from

https://www.txwd.uscourts.gov/wp-content/uploads/District%20Statistics/2019/Fiscal%20Year

%20Statistics%20-%202019.pdf on November 23, 2020.

       6.        Attached hereto as Exhibit 21 is a true and correct copy of Microsoft Corporation’s

Reply Brief in Support of its Opposed Motion to Transfer Venue to Austin Division and a true and


                                                  2
        Case 6:20-cv-00480-ADA Document 58-1 Filed 11/25/20 Page 4 of 4




correct copy of Exhibit 19 to that Brief, which were filed, as Docket Numbers 34 and 34-3

respectively in Case No. 6:20-cv-00454-ADA (W.D. Tex.), on October 23, 2020.

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: November 25, 2020
                                              /s/ Brian A. Rosenthal___
                                              Brian A. Rosenthal




                                                 3
